WESTERFIELD, J.
This ease results from a collision of two motor trucks on the public highway in Plaquemines parish near Jesuits Bend. Plaintiff claims $225.77 as damages to his truck. Prom a judgment awarding plaintiff $200, defendant has appealed.
Counsel for appellant insists that, though nothing but a question of fact is involved in this case, it should not be controlled by the rule which emphasizes the importance of findings of the trial court in such cases.
We have given the record most careful consideration and believe that in resolving the conflicting testimony the trial court has reached the correct conclusion. In any event there are no exceptional features which would remove this case from the influence of the rule concerning the findings of fact by trial courts.
Por the.reasons herein assigned the judgment appealed from is affirmed.